Title: Notes on the Draft of Thomas Jefferson’s Letter to George Hammond, [ca. 16 May 1792]
From: Madison, James
To: 


Editorial Note
George Hammond, the first British minister to the United States, arrived in Philadelphia in October 1791 and presented his credentials to President Washington on 11 November. Some two weeks later, Secretary of State Jefferson attempted to ascertain the minister’s powers to settle American differences with Great Britain with respect to the failure of the former mother country either to fulfill the terms of the seventh article of the 1783 Treaty of Paris or to make more generous arrangements for Anglo-American commerce. Since Hammond had no powers to make any commercial agreement, Jefferson decided to concentrate on the violations of the 1783 treaty, where Hammond had justified Great Britain’s refusal to honor the terms of article 7 on the grounds that the United States had not observed the engagements contained in articles 4, 5, and 6. On 15 December 1791, Jefferson suggested that he and Hammond specify “the particular acts which each considers to have been done by the other in contravention of the treaty,” and he “set the example” by complaining of Great Britain’s refusal to withdraw its garrisons from posts in the American Northwest and its abduction of a considerable number of slaves at the end of the war for independence (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (22 vols. to date; Princeton, N.J., 1950—)., 22:409–10).
Hammond eventually responded on 5 March 1792 with a lengthy account of the failure of both Congress and the states to assist Loyalists and British creditors in their efforts to recover confiscated property and long-outstanding debts. The minister presented his indictment in the broadest terms and relegated the evidence to support his case to five appendices listing various acts and legal proceedings, which, he declared, exemplified the grievances he was protesting. Jefferson’s rebuttal was far more thoroughly researched and more focused in its argument, and by early May he had prepared a sixty-six-page draft (DLC: Jefferson Papers), which he showed first to JM and then, after receiving JM’s three pages of comments by 16 May, to Treasury Secretary Hamilton and Attorney General Randolph. JM, of course, hardly needed to be convinced of the merits of Jefferson’s arguments, and his comments reflected, as much as anything, the different temperaments of the two Virginians, with JM urging his friend to be either more restrained or more precise in the wording of some of his statements. But on the points that JM did raise, his comments clearly influenced Jefferson’s subsequent revisions of his note, which, after it had obtained the president’s approval in cabinet, was sent to the British minister on 29 May 1792 (see ASPAmerican State Papers: Documents,
          Legislative and Executive, of the Congress of the United States … (38 vols.;
        Washington, 1832–61)., Foreign Relations, 1:188–200; Jefferson to Hammond, 29 May 1792, Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (22 vols. to date; Princeton, N.J., 1950—)., 23:551–602 and nn.; Bemis, Jay’s Treaty, chap. 5; Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time
        (6 vols.; Boston, 1948–81)., 2:412–17; and Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (27 vols.; New York, 1961–87)., 11:408–14).
 
[ca. 16 May 1792]


－
p.  1.
(a)—
was the evidence of none produced?


＋
p   1.
(b)—
what meant by “its different administrations”－& whatever its meaning is it a circumstance sufficiently marked to enforce the appeal?


－
p.  2.
(a)—
Is not “foreign” likely to be criticized as not applicable in its ordinary & strongest sense—distant Country—unknown judges or some equivalent epithets might be free from the objection if a real one.


＋
p.  3.
(a) 
Might not a more apt word be substituted for perpetual chains which is not literally just—nor congruous with the idea of becoming murderers &c.



＋
p.  5.
(a) 
wd. it be superfluous to guard the universality of these terms so as to correspond with “the apud hostes inventas” & “apud nos reperta” of Bynk. In their unqualified sense they extend to hostile property found with neutral nations—Quer. also whether a State of war, as now understood, permits the seizure of property in the broad sense of Bynkershook—if there be ground for this doubt, some such words as “in its rigor” might be thrown in.


＋
p.  5.
(b)—
will not this be called drawing up the curtain just dropped on the tragedy of the War? The expression might, if requisite, receive a less harsh form, without weakening the inference.


＋
p   7.
(a). 
May not the word “idle” give offence, as Hammond has rejected or disregarded the difference stated.


＋
p.  9.
(a). 
Mr. T. Pitt & Mr. Wilberforce seem to have very obscure ideas of the powers of Congs. & the obligation taken on them by the word recommend. Lord Hawke seems not to understand the difference between recommending, & the constitutional power of making requisitions.





May not these proofs be repelled, if Mr. H. chooses, by alledging want of accuracy & authenticity in the publication—& wd. it be amiss to admit both sub modo—without relinquishing the sufficiency of the general scope & complexion of the debate which could not well be mistaken.





☓


＋
p. 17.
(a). 
Is this consistent with the journals & reports of the Commissrs, which shew that they opposed & that the British Negociators urged the admission of the people in question, to citizenship in this Country.


－
p. 15.
(b) 
Why invert the geographical order of the States—if in compliance with Mr. H. a little explanatory amendment is suggested in loco.


＋ ☓ p. 15
(a) 
Is it so clear, as to need no proof or remark, that confiscation is compleat by the Law—without the subsequent process for carrying the law into effect? Perhaps Mr. H.s Memorial may admit what is assumed. In that case the quere is superseded.


＋
p. 28
(a). 
Are not these acts of Jany. that is prior to Apl. 11. 1783. thrown out of the question by the distinction with which the review sets out



＋
p 28.
(b) 
“will excuse my answering”—Is this phrase correct—sd. it not be excuse my not answering or excuse me from answering?


－
p. 30
(a). 
See ☓ p. 15 (a)


－
p. 31—
(a). 
See p. 17 (a).


＋
p. 31.
(b). 
quer. whether so much here & p. 32. as animadverts on the Refugees &c. be necessary—and if not whether it be expedient.


＋
p. 36
(a). 
May not this be viewed as unnecessarily pointed?


＋
p. 36
(b). 
From accts. given of the Furr trade it is doubtful whether so great a proportion of it ever passed thro’ the present U. S. as to place it among the [“]most valuable branches of their commerce.”


＋
p. 37.
(a) 
Is it clear that a nation can rightly make general war in the first instance, for a breach of any treaty—or even a Treaty of peace?


＋
p. 41—
(a). 
Quer. whether so dishonorable an object can be prudently inferred from regulations which ostensibly were not at all, & perhaps really very little considered in that relation.


＋
p. 42.
(a). 
as the laws of all the States as well as of G. B. subject the body to restraint for debt, wd. it not be as well to omit this general denunciation of the practice as agst. reason?


＋
p 42
(b). 
Is not this pre-eminence to the civil law liable to misconstruction?


＋
p. 44.
(a) 
The unwillingness to infringe the Treaty, seems here to be stated as the cheif, if not sole motive agst. paper money


＋
p. 44
(b). 
Is not the value of paper emissions too strongly expressed. The depreciation was considerable in all & great in some cases. It is also a tender in N. Jersey yet in certain cases (Quer.) unless superseded by the Constitution.


＋
p. 58.
(a)—
see p. 31. (b)—as it is admitted that Modifications in the recovery of debts existed in some States—is not the positition [sic] too broad that our Courts have been as open as theirs?



p. 62
(a) 
Quere. whether this reasoning is applicable to the case of positive & express stipulations between two Countries. In ordinary cases the individual foreigner claims under the law & the tribunals for expounding it, & his sovereign can not interfere unless for palpable & culpable wrong. In the former case, an innocent error of the Judge which might defeat the stipulation, might be ground of complaint & satisfaction.


－
p. 63
(a) 
To this it may be said—that the law being known, justice could not claim interest; & of course no National complaint wd. be warranted.


－
p. 65 /
(a) 
Does not this suppose that if America had been conquered, not only forfeitures wd. have taken place—but without payt. of the dbts of the traitors—a thing not presumable?


＋
p. 66.
(a) 
will not the forced exile of some form an exception here? It wd. seem also that the departure of an alien Creditor in all cases results of necessity on the event of a war, yet it is not the Modern practice to abate interest during war.


